Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/18/2020, 11/10/2021, 02/04/2021 and 08/10/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “excellent durability” in claim 1is a relative term which renders the claim indefinite. The term “excellent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Second, instant claim 6 required “secondary cooling intermediate temperature, a temperature of an intermediate point between a secondary cooling initiation point and a secondary cooling termination point” is unclear as to how the secondary cooling intermediate temperature is determined.   Is the term “an intermediate point” refers to the middle between a secondary cooling initiation point and a secondary cooling termination point or something else?  Due to the lack of clear disclosure in the specification as to how the secondary cooling intermediate temperature is determined, office takes the positions that the secondary cooling intermediate temperature can be any temperature point between the secondary cooling initiation point and the secondary cooling termination point.
As a result of rejected independent claim 1, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murakami (CN103732779A) as evidenced by Ichinose(JP 2017125245A). 
As for claims 1 and 6, Murakami discloses a high strength hot rolled steel plate having overlapping elemental compositions as illustrated in Table 1 below.
Table 1
Element
Applicant
(weight %)
Murakami et al.
(weight %)
Overlap
(weight %)
C
0.05-0.14
0.05-0.2
0.05-0.14
Si
0.1-1
<=2
0.1-1
Mn
0.8-1.8
1-2.5
1-1.8
P
0.001-0.03
Impurity

                  S
0.001-0.01
Impurity

Al
0.1-0.5
0.001-0.1
0.1
                  Cr
0.3-1
0.01-1
0.3-1
Ti
0.01-0.05
0.02-0.2
0.02-0.05
Nb
0.03-0.06
0.02-0.2
0.03-0.06
V
0.04-0.1
0.0005-0.1
0.04-0.1
N
0.001-0.01
impurity



Regarding instant claimed P, S and N range, Murakami expressly discloses P, S and N are all inevitable impurities (paragraph [0089]). Ichinose evidences P, S and N as well known impurities such as P <=0.02. S<=0.005 and N <=0.002-0.005%. (English Translation, Page 3-4)
Regarding instant claim 1 required relational formula 1, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.  In the instant case, Murakami discloses Mn is preferable 1.2-2.0 and Si is preferably 0.5-1.7%.  Hence, if Mn=2 and Si=0.5,Mn/Si is expected to be within claimed 4-12.    
Regarding instant claim 1 required second wherein clause of microstructure, Murakami discloses (paragraph [0052]) ferrite 50-95% , bainite 10-50%, summation of martensite and retained austenite is less than 10%.  Hence, it supports instant claim 1 required second wherein clause.
Regarding instant claim 1 required third wherein clause, they are structure limitation due to combination of steel sheet compositions, microstructure and process of making.
Murakami discloses a similar process as required by instant process claim 6 requires as follows:
Reheating a steel slab 1150-1300 oC (paragraph [0096]). 
Finish rolling at 900-1000 o C (paragraph [0098]) which overlaps instant claimed >=Ar3.
Primary cooling the hot rolled steel sheet to 580-670 oC at a cooling rate of >20 o C/s (paragraph [0100]). Table 5 (paragraphs [0139]-[0140]) disclose primary cooling rate is 50 o C/s
Secondary cooling at a cooling rate <10 oC/s , secondary cooling maintaining time is 5-20 S.  	(paragraph [0102])
Tertiary cooling at cooling rate >20 oC/s (paragraphs [0104]-[0105], Table 5 has tertiary cooling rate is 50 o C/s) Since coiling at <=300 o C occurs after the tertiary cooling, tertiary cooling to a temperature range of (room temperature – 300 o C) is expected.
Perform coiling after the tertiary cooling.
Regarding instant claim relational formula 4, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.  In the instant case, if a secondary cooling initiation point is 625 oC and secondary cooling termination point is 300 C, the secondary cooling intermediate temperature is 595 oC, using C=0.07, Si=0.22, Mn=1.42, Cr=0.6, Al=0.1, and secondary cooling maintaining time is 9 second, ta is calculated to be 8.365.  Hence, |t-ta| is 0.635 which is <=2.  Hence, instant claimed relational formula 4 is met.
Since the steel sheet product of Murakami has compositions that meet the instant application composition and is made from a similar process steps and overlapping process parameters as demonstrated above and meeting both relational formulas (1) and (4), it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Murakami.    See MPEP 2112.01 I.
As for claim 2, Murakami discloses most preferable ferrite % is 60-80% (paragraph [0053])
As for claims 3-5,  they are rejected for the same reason set forth in the rejection of claim 1 above regarding the third wherein clause. Table 6 (paragraph [0142]) discloses all Inventive Examples have TS>=590 MPa.  
As for claim 7, the fact finish rolling at 900-1000 C which lower limit 900 C is to prevent ferrite phase transformation suggests the lower limit is close to Ar3.
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murakami (CN103732779A) in view of Ichinose (JP 2017125245A).
As for claim 8, Murakami does not expressly disclose the hot rolled steel sheet is used to make an electric resistance welded steel pipe by electric resistance welding.
Ichinose discloses requirement of electric resistance welded pipe require strength and improved toughness.
 Thus, based on the well-known material requirement for axle bearing, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, it would have been obvious to one skill in the art, at the time of the invention to use Murakami’s hot rolled steel sheet as precursor material to manufacture an electric resistance welded steel pipe by electric resistance welding with expected success.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733